DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claim 1, line 3, recites “slibably” which is grammatically incorrect and should be changed to --slidably--.
Claim 7, line 2, recites “the hook” which should be changed to --the steering wheel hook-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, recites “electrical control signals” which is indefinite because it is unclear what the difference is between the electrical control signals from line 11 and the electrical control signals from line 10.  How are the two sets of electrical control signals different from each other or related to each other?
Claim 6 recites the limitation "the vehicle’s engine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the vehicle’s engine control unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 6,745,653 B2) in view of Smith (US 5,012,689).
Regarding claim 1, Kurtz et al. discloses a vehicle pedal actuator, comprising:
an elongate rod (10);
an adjustable, releasable steering wheel hook (34) slidably secured to the elongate rod, the steering wheel hook configured to bear against a vehicle’s steering wheel (42);
a spring (48) biasing the steering wheel hook at a first position, and a tightening mechanism (30, 50, 52) for locking the steering wheel hook at a desired position along the elongate rod; and
a vehicle pedal (19).
Kurtz et al. does not disclose a pedal plate adapted to bear against the vehicle pedal, a linear actuator connected to the pedal plate and mounted on the elongate rod, the linear actuator configured to extend the pedal plate and withdraw the pedal plate in response to electrical control signals, and a controller configured to send electrical control signals to the linear actuator to extend and withdraw the pedal plate.
Smith teaches a pedal plate (48, 50) adapted to bear against a vehicle pedal (16), a linear actuator (12, 20) connected to the pedal plate and mounted on an elongate rod (30), the linear actuator configured to extend the pedal plate and withdraw the pedal plate in response to electrical control signals (signals from 24 that tell the actuator to extend or retract), and a controller (24) configured to send electrical control signals to the linear actuator to extend and withdraw the pedal plate for the purpose of providing an actuator that may be used for maintenance and repairs with a wide variety of vehicles, that provides both actuating and return movement, and that may be controlled remotely by a technician working at various locations about the vehicle (Column 2 / Lines 10-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kurtz et al. to have a pedal plate adapted to bear against the vehicle pedal, to have a linear actuator connected to the pedal plate and mounted on the elongate rod, to have the linear actuator be configured to extend the pedal plate and withdraw the pedal plate in response to electrical control signals, and to have a controller configured to send electrical control signals to the linear actuator to extend and withdraw the pedal plate for the purpose of providing an actuator that may be used for maintenance and repairs with a wide variety of vehicles, that provides both actuating and return movement, and that may be controlled remotely by a technician working at various locations about the vehicle, as taught by Smith.
Regarding claim 2, Kurtz et al. in view of Smith discloses that the linear actuator is powered by a twelve volt battery (the vehicle battery; Column 7 / Lines 49-51 and Column 8 / Line 67 – Column 9 / Line 1; Smith) that also powers the vehicle.
Regarding claim 3, Kurtz et al. in view of Smith discloses that the linear actuator extends and retracts from a home position (any position where the linear actuator can both retract and extend can be viewed as a home position).
Regarding claim 4, Kurtz et al. in view of Smith discloses that the pedal plate includes a curled upper end (50; Smith).
Regarding claim 10, Kurtz et al. in view of Smith discloses that the controller positions the linear actuator to establish a predetermined target engine speed (24 operates the linear actuator thus establish a target engine speed; Smith).
Claims 5 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 6,745,653 B2) in view of Smith (US 5,012,689) as applied to claim 1 above, and further in view of Cooper et al. (US 2013/0247554 A1).
Regarding claim 5, Kurtz et al. in view of Smith discloses all of the claim limitations, see above, but does not disclose at least one adjustable strap for connecting the pedal plate to the vehicle’s pedal.
Cooper et al. teaches at least one adjustable strap (the strap at the bottom of Figure 3) for connecting a pedal plate (the 2½” swivel socketed leveling foot) to a vehicle’s pedal (Paragraphs 0008 and 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle pedal actuator of Kurtz et al. in view of Smith to have at least one adjustable strap for connecting the pedal plate to the vehicle’s pedal, as taught by Cooper et al., for the purpose of providing a structure that aids in preventing the pedal plate from disengaging the pedal and/or sliding relative to the pedal thus providing a more stable connection between the linear actuator and the pedal.
Regarding claim 9, Kurtz et al. in view of Smith discloses all of the claim limitations, see above, but does not disclose that the linear actuator assumes an extended position when the linear actuator is connected to a power supply, and assumes a withdrawn position when the linear actuator is disconnected to the power supply.
Cooper et al. teaches a linear actuator (the pneumatic linear actuator from lines 5-6 of the Abstract) assumes an extended position (the linear actuator is extended when the actuator has pressure put on it) when the linear actuator is connected to a power supply (the air supply device), and assumes a withdrawn position (the position of the linear actuator when it is not pressurized) when the linear actuator is disconnected to the power supply (Lines 13-15 of the Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle pedal actuator of Kurtz et al. in view of Smith to have the linear actuator assume an extended position when the linear actuator is connected to a power supply, and to assume a withdrawn position when the linear actuator is disconnected to the power supply, as taught by Cooper et al., for the purpose of removing any an ability of the linear actuator to provide a function/force to the pedal thus allowing a user to know that the pedal/vehicle has been placed back into a non-functioning state.
Claims 6, 8, and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 6,745,653 B2) in view of Smith (US 5,012,689) as applied to claims 1 (claims 6 and 8) or 10 (claim 11) above, and further in view of Erwin et al. (US 2020/0324650 A1).
Regarding claim 6, Kurtz et al. in view of Smith discloses all of the claim limitations, see above, but does not disclose that the controller is part of a computer that is connected via a data port to the vehicle’s engine.
Erwin et al. teaches a controller (130) that is part of a computer (a vehicle’s diagnostic system i.e. computer) that is connected via a data port (the port that 132 fits into) to a vehicle’s engine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kurtz et al. in view of Smith to be part of a computer that is connected via a data port to the vehicle’s engine, as taught by Erwin et al., for the purpose of providing a system that allows the controller to know the status of the vehicle so as to not damage the vehicle or anyone around the vehicle.
Regarding claim 8, Kurtz et al. in view of Smith discloses all of the claim limitations, see above, but does not disclose that the controller is configured to extend the linear actuator for a predetermined period of time before withdrawing the linear actuator.
Erwin et al. teaches a controller (130) that is configured to extend a linear actuator (114) for a predetermined period of time (see Paragraph 0017-0019) before withdrawing the linear actuator. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kurtz et al. in view of Smith to be configured to extend the linear actuator for a predetermined period of time before withdrawing the linear actuator, as taught by Erwin et al., for the purpose of providing a system that allows the linear actuator to extend and retract for a set time so that a service can be performed or so that diagnostics can be monitored then retracting the linear actuator so that the pedal is no longer depressed thus stopping the action of the pedal.
Regarding claim 11, Kurtz et al. in view of Smith discloses all of the claim limitations, see above, but does not disclose that the controller receives an actual engine speed from the vehicle’s engine control unit and adjusts the linear actuator to control the engine speed at the target engine speed.
Smith teaches a controller (130) that receives an actual engine speed (the engine RPM; see Paragraph 0019) from a vehicle’s engine control unit and adjusts a linear actuator (114) to control the engine speed at a target engine speed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kurtz et al. in view of Smith to receive an actual engine speed from the vehicle’s engine control unit and adjust the linear actuator to control the engine speed at the target engine speed, as taught by Erwin et al., for the purpose of providing a system that allows the linear actuator to extend and retract depending on the engine speed thus allowing for a consistent engine speed and to allow the linear actuator to adjust to an engine speed that is above or below a target engine speed.
Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 6,745,653 B2) in view of Smith (US 5,012,689) as applied to claim 1 above, and further in view of Okoye et al. (US 8,607,602 B1).
Regarding claim 7, Kurtz et al. in view of Smith discloses all of the claim limitations, see above, but does not disclose that the steering wheel hook includes a plate positioned to trap the vehicle’s steering wheel between the hook and the plate.
Okoye et al. teaches a steering wheel hook (D) includes a plate (A) **[positioned to trap a vehicle’s steering wheel between the hook and the plate]**.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering wheel hook of Kurtz et al. in view of Smith to have a plate positioned to trap the vehicle’s steering wheel between the hook and the plate, as taught by Okoye et al., for the purpose of providing a structure that allows the steering wheel hook to encircle the steering wheel thus providing a connection that aids in preventing the steering wheel hook from disengaging the steering wheel.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graves (US 2019/0135260 A1) discloses a brake-bleeding device that is comprised of a structure that is configured to grasp a pedal and is comprised of a strap, a structure that is configured to grasp a steering wheel and is comprised of a strap, a linear actuator that can extend and retract, and a power supply that provides power to the linear actuator.
Buse et al. (US 9,886,053 B1) discloses an electronic vehicle pedal activation system that is comprised of a structure that presses directly against a pedal, a structure that presses against a vehicle part, an elongated rod extending between the two structures, a pedal activation assembly that functions to move the pedal, a control assembly in operable communication with the pedal activation assembly, and a power supply that supplies power to the pedal activation assembly and the control assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656